Willis, J.,
dissenting.
Officer Chewning was conducting a criminal investigation. Alone, he confronted the three occupants of the car. For his own protection while he spoke briefly with the driver, he ordered Cochran and the other passenger to remain in the car. I disagree with the majority’s determination that this was “an unreasonable seizure.” While the deprivation of liberty was protanto a seizure, the record abundantly supports the trial court’s determination that it was reasonable. It was a minimal imposition on Cochran’s freedom of movement to preserve the officer’s safety while he made necessary inquiry. It falls squarely within the rationale of Bethea and Hatcher.
Regardless of whether Cochran was “seized,” the discovery of the bag and its contents did not derive from that “seizure.” For no reason disclosed by the record, Cochran got out of the car, displayed the bag, and laid it where the officer later found it. A finding that this volunta-. ry act derived from the officer’s command to remain in the car is unsupported by the record.
I would affirm.